         Case 2:21-cv-00729-AC Document 6 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IAN CLAIR MACDOWELL,                             No. 2:21-cv-00729 AC
12                       Plaintiff,
13           v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On July 28, 2021, this court noted that plaintiff had missed his deadline to submit a notice

19   of service and ordered plaintiff to submit a notice of service by 8/11/2021 and a consent/decline

20   form by 9/8/2021. ECF 5. Both of those deadlines have now passed, and plaintiff has not filed a

21   notice of service or the consent/decline form. The court is concerned that plaintiff has abandoned

22   this case. Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause,

23   within 14 days, why his failure to comply with court deadlines should not result in this case being

24   dismissed for failure to prosecute.

25   DATED: September 9, 2021

26

27

28
                                                       1
